 

EXHIBIT 10.2

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

AND DEMAND SECURED PROMISSORY NOTE

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND DEMAND SECURED
PROMISSORY NOTE (this "Amendment") is made and entered into this twenty-fifth
day of September, 2014, by and between Janel World Trade, Ltd., a Nevada
corporation, and The Janel Group of New York, a New York corporation, and The
Janel Group of Illinois, an Illinois corporation, and The Janel Group of
Georgia, a Georgia corporation, and The Janel Group of Los Angeles, a California
corporation, and Janel Ferrara Logistics, LLC, a New Jersey limited liability
company, and Alpha International, LP, a New York limited partnership, and PCL
Transport, LLC, a New Jersey limited liability company (individually, jointly
and severally, the "Borrower" or "Obligor'') with its chief executive office and
principal place of business at 150-14 132nd Avenue, Jamaica, NY 11434, and
Presidential Financial Corporation, a Georgia corporation (hereinafter referred
to as "Lender") with an office at 3460 Preston Ridge Road, Suite 550,
Alpharetta, Georgia, 30005.

 

Recitals:

 

Lender and Borrower are parties to a certain Loan and Security Agreement dated
March 27, 2014 (as at any time amended, the "Loan Agreement") pursuant to which
Lender has made and may from time to time hereafter make loans and other
financial accommodations to Borrower. All Advances under the Loan Agreement are
evidenced by, and are repayable with interest as provided in, the Demand Secured
Promissory Note made by Borrower to the order of Lender and dated March 27, 2014
(as at any time amended, the "Note").

 

For a temporary period of time beginning as of the date of this Agreement and
ending on October 9, 2014, the parties agree to increase the line of credit
available to the Borrower under the Loan Documents to Five Million Five Hundred
Thousand and No/100 Dollars ($5,500,000.00) from Five Million and No/100 Dollars
($5,000,000.00) and hereby agree to amend the Loan Agreement and the Note as
hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.          Definitions. Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

 

2.          Amendments to Loan Agreement. The Loan Agreement is hereby amended
as follows:

 

(a)          By striking the definition of "Maximum Loan Amount" in Schedule A
of the Loan Agreement and by substituting in lieu thereof the following:

 

"Maximum Loan Amount" means Five Million Five Hundred Thousand and No/100
Dollars ($5,500,000.00) for the period of time from September 25, 2014 through
October 8, 2014. Effective October 9, 2014, the Maximum Loan Amount means Five
Million and No/100 Dollars ($5,000,000.00).

 

 

 

 

3.          Ratification and Reaffirmation. Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents, and all of Borrower's
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

4.          Acknowledgments and Stipulations. Borrower acknowledges and
stipulates that each of the Loan Documents executed by Borrower creates legal,
valid and binding obligations of Borrower that are enforceable against Borrower
in accordance with the terms thereof; all of the Obligations are owing and
payable on demand without defense, offset or counterclaim (and to the extent
there exists any such defense, offset or counterclaim on the date hereof, the
same is hereby knowingly and voluntarily waived by Borrower); the security
interests and liens granted by Borrower in favor of Lender are duly perfected,
first priority security interests and liens; and the unpaid principal amount
outstanding as of the close of business on September 24, 2014, totaled
$4,459,314.52.

 

5.          Representations and Warranties. Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of Borrower and this Amendment has been duly executed and delivered by
Borrower; and except as may have been disclosed in writing by Borrower to Lender
prior to the date hereof, all of the representations and warranties made by
Borrower in the Loan Agreement are true and correct on and as of the date
hereof.

 

6.          Reference to Loan Agreement. Upon the effectiveness of this
Amendment, each reference in any Loan Document to "this Agreement" or "this
Note" or to the words "hereunder" or "herein" or words of like import shall mean
and be a reference to such Loan Document, as and to the extent amended by this
Amendment.

 

7.          Breach of Amendment. A breach of any representation, warranty or
covenant herein shall constitute an Event of Default.

 

8.          Amendment Fee. In consideration of Lender's willingness to enter
into this Amendment as set forth herein, Borrower agrees to pay to Lender an
amendment fee in the amount of $5,000.00 in immediately available funds on the
date hereof. Additionally, Borrower agrees to pay, on demand, all costs and
expenses incurred by Lender in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Lender's legal counsel and
any taxes, filing fees and other expenses associated with or incurred in
connection with the execution, delivery or filing of any instrument or agreement
referred to herein or contemplated hereby.

 

2

 

 

9.          Release of Claims. To induce Lender to enter into this Amendment,
Borrower hereby RELEASES, ACQUITS AND FOREVER DISCHARGES Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrower now has or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Borrower represents and warrants to Lender that Borrower
has not transferred or assigned to any Person any claim that Borrower ever had
or claimed to have against Lender.

 

10.         Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Lender in Alpharetta, Georgia (notice of which acceptance is
hereby waived), whereupon the same shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

 

11.         No Novation, Etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement, the Note or any of the other Loan Documents, each of which
shall remain in full force and effect. This Amendment is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Loan Agreement as herein modified shall continue in full force and effect.

 

12.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

13.         Further Assurances. Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

 

14.         Miscellaneous. This Amendment may be executed in any number of
counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature page to this Amendment delivered by a party by facsimile or
other electronic transmission shall be deemed to be an original signature
hereto. Section titles and references used in this Amendment shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreements among the parties hereto. This Amendment expresses the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended except in a writing signed by the parties.

 

15.         Waiver of Jury Trial. To the fullest extent permitted by applicable
law, each party hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

JANEL WORLD TRADE, LTD.   THE JANEL GROUP OF LOS ANGELES, INC.           By: /s/
Philip J. Dubato   By: /s/ Philip J. Dubato   Philip J. Dubato, CFO     Philip
J. Dubato, CFO           THE JANEL GROUP OF NEW YORK, INC.   JANEL FERRARA
LOGISTICS, LLC           By: /s/ Philip J. Dubato   By: /s/ Philip J. Dubato  
Philip J. Dubato, CFO     Philip J. Dubato, CFO           THE JANEL GROUP OF
ILLINOIS, INC.   ALPHA INTERNATIONAL, LP       By: Janel Alpha GP LLC, G.P.    
  By: Janel World Trade Ltd. By: /s/ Philip J. Dubato         Philip J. Dubato,
CFO             By: /s/ Philip J. Dubato         Philip J. Dubato, CFO          
THE JANEL GROUP OF GEORGIA, INC.   PCL TRANSPORT, LLC       By: Janel World
Trade Ltd., Managing Member           By: /s/ Philip J. Dubato         Philip J.
Dubato, CFO   By: /s/ Philip J. Dubato         Philip J. Dubato, CFO

 

  Accepted:       Presidential Financial Corporation   ("Lender")         By:
/s/ James P. Lehr   Name: James P. Lehr   Title: Secretary

 

4

 